Citation Nr: 1413131	
Decision Date: 03/27/14    Archive Date: 04/08/14

DOCKET NO.  09-14 311	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to an initial compensable evaluation for right knee retropatellar pain syndrome.

2.  Entitlement to a an increased initial evaluation for lumbosacral strain with lumbar scoliosis, rated zero percent disabling prior to May 22, 2009 and 10 percent disabling thereafter. 

3.  Entitlement to an initial compensable evaluation for residuals of a remote crush injury/left ankle strain. 

4.  Entitlement to an initial compensable evaluation for dyshidrotic eczema. 


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

M. Espinoza, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 2003 to February 2008. 

These matters come before the Board of Veterans' Appeals (Board) on appeal from a March 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.  During the pendency of this appeal, in a June 2009 rating decision, the RO granted a 10 percent rating for the Veteran's lumbosacral strain with lumbar scoliosis, effective from May 22, 2009.  Because this increased rating does not represent a grant of the maximum benefits allowable under the VA Schedule for Rating Disabilities, the Veteran's claim remains in appellate status.  AB v. Brown, 6 Vet. App. 35, 38 (1993) (holding that a grant of a higher rating during the course of an appeal, but less than the maximum benefits allowable, does not abrogate the appeal).

This case was previously before the Board in October 2011, when the claims of entitlement increased ratings for right knee retropatellar pain syndrome, lumbosacral strain with lumbar scoliosis, residuals of a left ankle strain, and dyshidrotic eczema were remanded for VA treatment records, from the Olin E. Teague VA Medical Center in Temple, Texas, and subsequent re-adjudication of the claims.  The claim for an increased rating for a cervical strain was remanded for issuance of a statement of the case (SOC).  The RO issued a SOC for the cervical strain claim in November 2012.  The Veteran did not file a substantive appeal perfecting the increased rating claim for a cervical strain, nor has the Veteran has indicated that he wishes to pursue the claim for an increased rating for a cervical strain to the Board and VA has not taken any action to suggest, either explicitly or implicitly, that the requirement of a substantive appeal has been waived.  See Percy v. Shinseki, 23 Vet.App. 37 (2009).  Therefore, the claim for entitlement an increased evaluation for cervical strain is not before the Board for appellate consideration, and will not be addressed in this decision.  

Additionally, pursuant to the Board's October 2011 remand instructions, the VA treatment records specified by the remand directive have been obtained and are associated with the claims file.  The RO also re-adjudicated the remaining claims and issued an August 2013 SOC.  Thus, the board finds that there was been substantial compliance with the October 2011 remand instructions.  Stegall v. West, 11 Vet. App. 268 (1998) (holding that a remand confers on the Veteran, as a matter of law, the right to compliance with the remand orders).

In his April 2009 substantive appeal, the Veteran requested a Board hearing; however, he did not report for a hearing scheduled in August 2011 and no good cause was shown; therefore, the hearing request is deemed withdrawn.  38 U.S.C.A. § 20.704 (d) (2013).

The issues of entitlement to increased ratings for right knee retropatellar pain syndrome, lumbosacral strain with lumbar scoliosis, and residuals of a left ankle strain, are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDING OF FACT

The Veteran's service-connected dyshidrotic eczema affects less than 5 percent of the entire body, or less than 5 percent of the exposed areas, and no more than topical therapy has been required.






CONCLUSION OF LAW

The criteria for an initial compensable rating for dyshidrotic eczema have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.321, 4.1, 4.2, 4.3, 4.7, 4.21, 4.118, Diagnostic Code 7806 (2013).  


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duty to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2013); 38 C.F.R. § 3.159 (2013).  VA must inform the Veteran about the information and evidence that is necessary to substantiate the claim, the information and evidence that VA will seek to provide, and the information and evidence that the Veteran is expected to provide.  38 U.S.C.A. § 5103(a)(1); 38 C.F.R. § 3.159(b)(1).  The appeal for a higher rating for dyshidrotic eczema arose from a disagreement with the initial evaluation assigned following the grant of service connection.  As such, there is no duty to provide further VCAA notice with respect to the dyshidrotic eczema claim.  38 C.F.R. § 3.159(b)(3).  Rather, VA is only required to provide notice of the decision (under 38 U.S.C. § 5104) and a statement of the case (under 38 U.S.C. § 7105).  The record reflects that these notices have been provided to the Veteran.

VA satisfied the duty to assist the Veteran under the VCAA by gathering relevant records.  VA has a duty to assist in obtaining the Veteran's service medical records, VA medical records and other relevant records.  38 U.S.C.A. § 5103A(c); 38 C.F.R. § 3.159(c).  The Veteran's VA treatment records and service treatment records have been obtained and are associated with the claims file.  

Additionally, VA satisfied the duty to assist the Veteran by providing medical examinations to the Veteran.  VA provided a general examination to the Veteran in January 2008 and a skin examination in May 2009.  Each examiner interviewed the Veteran and recorded clinical findings, and documented the Veteran's subjective complaints.  As these examinations included sufficient detail as to the severity of the Veteran's service-connected disability, the Board concludes that these examinations are adequate for evaluation purposes.  See Barr v. Nicholson, 21 Vet. App. 303, 307 (2007).  

Additionally, the Veteran was scheduled for an additional skin examination in March 2013; however, he did not report for the scheduled VA examination and has not shown good cause for his failure to do so.  Where entitlement to a benefit cannot be established or confirmed without a current VA examination and the Veteran fails to report for an examination scheduled in conjunction with an original compensation claim (as in this case), the claim shall be rated based on the evidence of record. 38 C.F.R. § 3.655(b) (2013).  The Veteran also has an obligation to assist in the adjudication of his claim.  Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).  Individuals for whom examinations have been authorized and scheduled are required to report for same.  38 C.F.R. § 3.326 (2013).  In view of the foregoing, the Board concludes that there is no duty to attempt to provide another examination or medical opinion.  And, as VA has fulfilled the duty to notify and assist to the extent possible, the Board can consider the merits of this appeal without prejudice to the Veteran.  Bernard v. Brown, 4 Vet. App. 384, 394 (1993). 

The Board finds the record as it stands includes adequate evidence to allow the Board to decide the issue on appeal.  Additionally, the Veteran has not identified any relevant evidence that is outstanding.  Thus, VA satisfied its duties to notify and assist the Veteran with his claim for an increased rating for his service-connected dyshidrotic eczema.  As such, appellate review may proceed without prejudice to the Veteran.

II.  Merits of the Claim

Disability ratings are determined by applying the criteria set forth in VA's Schedule for Rating Disabilities (schedule), which is based on the average impairment of earning capacity.  Individual disabilities are assigned separate diagnostic codes.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 (2013).  In determining the severity of a disability, the Board is required to consider the potential application of various other provisions of the regulations governing VA benefits, whether or not they were raised by the Veteran, as well as the entire history of the Veteran's disability.  38 C.F.R. §§ 4.1, 4.2 (2013); Schafrath v. Derwinski, 1 Vet. App. 589, 595 (1991).

If the disability more closely approximates the criteria for the higher of two ratings, the higher rating will be assigned; otherwise, the lower rating is assigned.  38 C.F.R. § 4.7 (2013).  It is not expected that all cases will show all the findings specified; however, findings sufficiently characteristic to identify the disease and the disability therefrom and coordination of rating with impairment of function will be expected in all instances.  38 C.F.R. § 4.21 (2013).  

This appeal arises from the rating decision in which service-connection was established for dyshidrotic eczema.  As such, the Board has considered whether different ratings for different periods of time, based on the facts found, are warranted.  See Fenderson v. West, 12 Vet. App. 119 (1999).

The Veteran's dyshidrotic eczema has been rated under Diagnostic Code 7806 for dermatitis or eczema.  Under this provision: 

Less than 5 percent of the entire body or less than 5 percent of exposed areas affected, and no more than topical therapy required during the past 12-month period warrants a noncompensable rating;

At least 5 percent, but less than 20 percent, of the entire body, or at least 5 percent, but less than 20 percent, of exposed areas affected, or intermittent systemic therapy such as corticosteroids or other immunosuppressive drugs required for a total duration of less than six weeks during the past 12-month period warrants a 10 percent rating;

20 to 40 percent of the entire body or 20 to 40 percent of exposed areas affected, or systemic therapy such as corticosteroids or other immunosuppressive drugs required for a total duration of six weeks or more, but not constantly, during the past 12-month period warrants a 30 percent rating;

More than 40 percent of the entire body or more than 40 percent of exposed areas affected, or constant or near- constant systemic therapy such as corticosteroids or other immunosuppressive drugs required during the past 12-month period warrants a 60 percent rating.  38 C.F.R. § 4.118, Diagnostic Code 7806 (2013).

Disfigurement of the head, face or neck (Diagnostic Code 7800), or scars (Diagnostic Code 7801, 7802, 7803, 7804 or 7805) will be rated depending upon the predominant disability.  Id.  During the pendency of the claim, the rating schedule for evaluating these specific disabilities was revised and amended.  See 73 Fed. Reg. 54708 -12 (Sept. 23, 2008).  The effective date of the revisions is October 23, 2008, and the revised criteria apply to all applications for benefits received by VA on or after that date.  Because the Veteran's claim was received prior to October 23, 2008, the revised criteria are not for application in his case.  The Board notes that the amendment allows for a veteran to request a review of these disabilities under the revised criteria irrespective of whether the veteran's disability has increased since the last review.  No such request has been made.  Therefore, the prior rating criteria are applicable rather than the revised criteria.

The Board acknowledges the Veteran's assertions that his service-connected dyshidrotic eczema is more disabling than currently evaluated.  Specifically, the Veteran stated, in his February 2009 notice of disagreement, that his eczema impacts his bilateral hands and feet.  The Veteran also stated, on his April 2009 substantive appeal, that a rash also affects his bilateral feet.  However, while competent evidence of record does support the assertion that the dyshidrotic eczema affects the Veteran's bilateral hands and a foot, it also shows that the Veteran's service-connected dyshidrotic eczema is manifested by less than 5 percent of the entire body or less than 5 percent of exposed areas are affected, and no more than topical therapy was required during the entire rating period. 

After reviewing the evidence, the Board finds that it does not support a compensable rating higher under Diagnostic Code 7806 based on the manifestations of the dyshidrotic eczema.  The January 2008 VA examination report found the Veteran's total skin surface involved was less 1 percent and less than 1 percent for the total exposed skin surface.  The January 2008 examination report found findings consistent with dyshidrotic eczema but there was no evidence or inflammation, lesions, ulcerations or urticaria.  The January 2008 examination report noted a mild exfoliative type rash involving the palmar surface of the left hand at the base of the index finger.  The Veteran also reported, at the January 2008 VA examination, treatment had consisted of moisturizers only and was affected area was confined to an area at the base of the left index finger.  The May 2009 VA examination found that the total body area affected was less than 1 percent and the affected exposed area was also less than 1 percent.  The May 2009 VA examiner noted a small patch of scaly skin on the first knuckle of the left hand, peeling patches on the palmar surface of both hands and a peeling patch on the left heel, and the Veteran reported clear itchy pustules and flaky skin.  Thus, this May 2009 VA examination report takes into account the Veteran's contentions of dyshidrotic eczema on his bilateral hands and feet.  The May 2009 VA examiner also determined there was no scarring or disfigurement and that treatment consisted of topical steroid treatment.  As noted above, the Veteran failed to report for VA examinations scheduled for March 2013 and has not shown good cause for his failure to report for the examination, thus, the claim shall be rated based on the evidence of record.  38 C.F.R. § 3.655(b).  Thus, with respect to the two VA examinations the Veteran has not had an affected area for either the total body, or for exposed areas, greater than 5 percent as required for the higher rating.  The topical therapy of steroids, as described, does not meet the standard for the higher rating of 10 percent because the 10 percent rating requires intermittent systemic therapy.   Thus, the Veteran's topical therapy is consistent with the zero percent rating and does not meet the 10 percent standard nor any standard required for an even higher rating.  

In addition to the VA examinations described above, the Veteran received VA treatment for his dyshidrotic eczema.  Specifically, the Veteran received VA treatment, a February 2010 VA treatment record addendum, found the Veteran's bilateral palms were scaly with mild redness and noted the patient reported he has blisters occasionally and prescribed a topical agent.  In March 2009, a dermatology nursing outpatient note documented that the Veteran sought treatment for dry skin.  In a subsequent March 2009 VA dermatology consult, the record stated the Veteran had dry scaling pruritic eruption of the palms and plantar areas and reported improvement with topical cream.  The March 2009 VA treatment note provided a diagnosis of eczema of the hand and foot and prescribed topical steroids and noted erythema, scaling and fissure formation of the palms and plantar areas.  A later March 2009 VA physical medicine rehab consult notes the Veteran has dry skin on both hands but otherwise notes skin is unremarkable.  VA treatment records do not indicate that the Veteran suffered from eczema over 5 percent or more of his total body or exposed areas, nor was he prescribed any medication other than topical treatment, thus he does not meet the criteria required for a higher rating.

The Board therefore finds that the greater weight of the evidence, including the results of the two comprehensive VA compensation examinations, indicates the Veteran generally has less than 5 percent of his exposed areas or entire body affected by eczema, which is within the range for the current noncompensable evaluation.  Additionally, the evidence does not show that the Veteran has used any treatment for his eczema other than topical therapy, which is contemplated by the current noncompensable percent rating.  Accordingly, a compensable evaluation is unwarranted for the Veteran's service-connected dyshidrotic eczema under the provisions.

Other potentially relevant skin rating criteria have been considered.  The Veteran does not allege, nor is there any evidence of any scars or disfigurement of the head face or neck.  Diagnostic Codes 7800, 7801, 7802, 7803, 7804, and 7805 do not apply as the evidence does not reveal that the dyshidrotic eczema exhibits even one characteristic of disfigurement; is not shown to have caused limited motion; to be a deep scar; to be unstable; to be painful on examination; or to cause limitation of function of the nose, ear, eyebrows, or scalp areas.  38 C.F.R. § 4.118, Diagnostic Codes 7800, 7801, 7802, 7803, 7804, 7805 (2008).

Also considered by the Board is whether referral is warranted for a rating outside of the schedule.  To accord justice in an exceptional case where the scheduler standards are found to be inadequate the field station is authorized to refer the case to the Chief Benefits Director or the Director, Compensation and Pension Service for assignment of an extraschedular evaluation commensurate with the average earning capacity impairment.  38 C.F.R. § 3.321(b)(1) (2013).  

The criterion for such an award is a finding that the case presents an exceptional or unusual disability picture with related factors as marked interference with employment or frequent periods of hospitalization as to render impractical application of regular schedular standards.  38 C.F.R. § 3.321(b).  

Extraschedular consideration involves a three step analysis.  Thun v. Peake, 
22 Vet. App. 111 (2008).  First, the Board or the RO must determine whether the scheduler criteria reasonably describe the Veteran's disability level and symptomatology.  Id. at 115.  If the scheduler rating criteria do reasonably describe the Veteran's disability level and symptomatology, the assigned schedular evaluation is adequate, referral for extraschedular consideration is not required, and the analysis stops.  Id. 

If the RO or the Board finds that the schedular evaluation does not contemplate the Veteran's level of disability and symptomatology, then either the RO or the Board must determine whether the Veteran's exceptional disability picture includes other related factors such as marked interference with employment and frequent periods of hospitalization.  Id. at 116.  If this is the case, then the RO or the Board must refer the matter to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for the third step of the analysis, determining whether justice requires assignment of an extraschedular rating.  Id.

Here, the manifestations of the Veteran's dyshidrotic eczema are contemplated, both in kind and severity, by the schedular criteria.  The schedule, found at 38 C.F.R. § 4.118, provides for ratings based on percent of the entire body or exposed body affected.  The schedule also takes into account the type and duration of systemic therapy that is used to treat the skin disorder.  Here, the Veteran's symptoms include a rash, clear itchy pustules and flaky skin, among others, which are all related dyshidrotic eczema.  The schedule provides for ratings higher than what has been assigned, based on the percentage of the entire body or the exposed body that is affected.  Similarly, higher ratings are available if his condition results more intensive systemic therapy.  Thus, greater disability than that suffered by the Veteran is addressed by the schedular criteria.  Referral for consideration of an extraschedular rating is not warranted.  

Finally, the Board notes that, in Rice v. Shinseki, 22 Vet. App. 447 (2009), the United States Court of Appeals for Veterans Claims held that a claim for a total rating based on individual unemployability (TDIU) is part of an increased rating claim when such claim is expressly raised by the Veteran or reasonably raised by the record.  The Court further held that when evidence of unemployability is submitted at the same time that the Veteran is appealing the initial rating assigned for a disability, the claim for TDIU will be considered part and parcel of the claim for benefits for the underlying disability.  Id.   

In this case, the Board finds that a claim for a TDIU was not expressly raised by the Veteran or reasonably raised by the record.  The Veteran reported, in a February 2013 VA examination, that he was employed full-time as an electronics mechanic.  Furthermore, the Veteran has never asserted that he was unemployed due to his dyshidrotic eczema.  Therefore, further consideration of a TDIU is not warranted.

In sum, there is no basis for a compensable scheduler rating for the Veteran's service-connected dyshidrotic eczema.  The Veteran has not met the requirements for a higher scheduler rating at any time since filing his initial claim, so the Board also cannot "stage" this rating.  Furthermore, based on the reasons and bases discussed, as the preponderance of the evidence is against the claim, the benefit of the doubt rule is inapplicable.  See 38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 4.3 (2013); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Entitlement to a compensable rating for dyshidrotic eczema is denied.



REMAND

As noted above, while the Veteran failed to report to the March 2013 scheduled VA examinations for his increased ratings pertaining to his right knee retropatellar pain syndrome, lumbosacral strain with lumbar scoliosis, and residuals of a left ankle strain, the Board finds the Veteran should be afforded an additional opportunity for such examinations as the May 2009 VA examinations afforded for these disabilities are inadequate.  See Barr, 21 Vet. App. 303 at 311-12.  In May 2009, a VA spine examination report stated the Veteran had palpable tenderness in the lower lumbar muscles; however, when conducting repetitive range of motion testing, the examiner specifically noted that there was no tenderness upon examination.  Thus, the December 2011 medical opinion is of little evidentiary value because the probative value of a medical opinion comes from the factually accurate, fully articulated, and sound reasoning for the conclusion, which the May 2009 VA spine examination report lacks due to apparent internal inconsistencies.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  

Additionally, while the May 2009 VA joints examiner noted no findings of weakness upon repetitive testing, the Veteran specifically stated he experienced weakness of both his right knee and left ankle during flare-ups caused by use.  Additionally, the May 2009 VA examination report listed the question as to any functional impairment or additional limitation of motion during flare-ups as a question to be addressed by the Veteran instead of an opinion offered by the VA examiner.  See DeLuca v. Brown, 8 Vet. App. 202 (1995).  Thus, on remand, the Veteran should be afforded VA examinations with respect his increased rating claims for his right knee retropatellar pain syndrome, lumbosacral strain with lumbar scoliosis, and residuals of a left ankle strain. 

Finally, the Veteran receives regular treatment from Central Texas Veterans Health Care System in Temple, TX.  Thus, on remand updated treatment records from the Central Texas Veterans Health Care System, and any associated outpatient clinics, from July 2011 to the present (excluding the February 2013 traumatic brain injury VA examination and May 2013 VA examination addendum), should be obtained and associated with the claims folder.  See 38 U.S.C.A. § 5103A(c); 38 C.F.R. § 3.159(c)(2).  See also Bell v. Derwinski, 2 Vet. App. 611, 613 (1992) (holding that documents which are generated by VA agents or employees are in constructive possession of VA, and as such, should be obtained and included in the record).  All attempts to obtain these records must be documented in the claims file.  The Veteran and his representative must be notified of any inability to obtain the requested documents.  

Accordingly, the case is REMANDED for the following actions:

1.  Obtain updated VA treatment records, from the Central Texas Veterans Health Care System, and any associated outpatient clinics, from July 2011 to the present (excluding the February 2013 VA traumatic brain injury examination and May 2013 addendum), and associate them with the claims file.  All attempts to obtain these records must be documented in the claims file.  The Veteran and his representative must be notified of any inability to obtain the requested documents.

2.  Schedule the Veteran for a VA joints examination to determine the current severity of his service-connected right knee retropatellar pain syndrome, and residuals of a left ankle strain disabilities.  The claims folder must be provided to the examiner in conjunction with the examination.  All pertinent symptomatology and findings must be reported in detail.  Any indicated diagnostic tests and studies must be accomplished.

All ranges of motion involving the left ankle and right knee joints should be tested, and the examiner should note if repeated range of motion testing results in additional limitation of motion, or in functional loss, or there is weakened movement, excess fatigability, or incoordination attributable to the Veteran's right knee, or left ankle, disabilities, expressed in terms of the degree of additional range of motion loss due to any weakened movement, excess fatigability, or incoordination.

Furthermore, an opinion must be given as to whether any pain associated with the Veteran's right knee or left ankle, could significantly limit functional ability during flare-ups or during periods of repeated use, noting the degree of additional range of motion loss due to pain on use or during flare-ups.

With respect to the right knee disability, the examiner should indicate whether the Veteran has recurrent subluxation or lateral instability of the right knee and, if so, its severity.

With respect to the left ankle disability, the examiner should provide an opinion as to whether any limitations of motion seen on examination, taking into account the Veteran's pain, is best characterized as moderate or marked.

3.  Schedule the Veteran for a VA spine examination to determine the current severity of his service-connected lumbosacral strain with lumbar scoliosis.  The claims folder must be provided to the examiner in conjunction with the examination.  All pertinent symptomatology and findings must be reported in detail.  Any indicated diagnostic tests and studies, must be accomplished.  

The examiner must state whether there is any evidence of favorable or unfavorable ankylosis of the spine, and determine range of motion, in degrees, noting by comparison the normal ranges of motion of the spine.  It must also be determined whether there is weakened movement, excess fatigability, or incoordination attributable to the Veteran's lumbosacral strain with lumbar scoliosis disability, expressed in terms of the degree of additional range of motion loss or favorable or unfavorable ankylosis due to any weakened movement, excess fatigability, or incoordination.  Furthermore, an opinion must be given as to whether any pain associated with the Veteran's lumbosacral strain with lumbar scoliosis could significantly limit functional ability during flare-ups or during periods of repeated use, noting the degree of additional range of motion loss or favorable or unfavorable ankylosis due to pain on use or during flare-ups.

Any neurological manifestations of the Veteran's service-connected lumbosacral strain with lumbar scoliosis disability must be identified.  It must also be noted whether the Veteran experiences incapacitating episodes, as defined 38 C.F.R. § 4.71a, and the frequency and total duration of such episodes over the course of the past 12 months.

The examiner must provide a complete rationale for any opinion expressed.

4.  The Veteran must be notified that it is his responsibility to report for the examinations and to cooperate in the development of the claims.  The consequences for failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158, 3.655 (2013).

5.  Finally, after undertaking any other development deemed appropriate, readjudicate the issues on appeal.  If any benefit sought is not granted, furnish the Veteran and his representative with a supplemental statement of the case and afford them an opportunity to respond before the record is returned to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



______________________________________________
ROBERT C. SCHARNBERGER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


